Exhibit 10.3

CONFORMED COPY

PRECISION CASTPARTS CORP.

NONEMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN

2005 RESTATEMENT

January 1, 2005

 

Precision Castparts Corp.,    an Oregon corporation    4650 SW Macadam, Suite
440    Portland, OR 97239    Company

LOGO [g36119img001.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

1.

   PLAN ADMINISTRATION    1

2.

   ELIGIBILITY; DEFERRAL ELECTIONS    1

3.

   DEFERRED FEE ACCOUNTS    2

4.

   PHANTOM STOCK FUND    3

5.

   TIME AND MANNER OF PAYMENT    5

6.

   DEATH    8

7.

   TERMINATION; AMENDMENT    9

8.

   CLAIMS PROCEDURE    9

9.

   GENERAL PROVISIONS    10

10.

   DEFINITION OF CHANGE IN CONTROL    10

11.

   EFFECTIVE DATE    13

 

i



--------------------------------------------------------------------------------

PRECISION CASTPARTS CORP.

NONEMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN

2005 RESTATEMENT

January 1, 2005

 

Precision Castparts Corp.,    an Oregon corporation    4650 SW Macadam, Suite
440    Portland, OR 97239    Company

Precision Castparts Corp. (the “Company”) adopted the Nonemployee Directors’
Deferred Compensation Plan (the “plan”) to create a deferred compensation
arrangement for members of the Board of Directors of the Company (the “Board”)
who are not employees at any time after first eligibility for this plan
(“Nonemployee Directors,” or “Directors”). In order to conform to new
requirements for nonqualified deferred compensation established by Section 409A
of the Internal Revenue Code, the Company adopts this 2005 Restatement as an
amendment to the plan on the terms set forth below. This 2005 Restatement
provides for maintenance of separate Subaccounts for Participants with deferred
amounts earned and vested as of December 31, 2004, to which the requirements of
Section 409A do not apply.

1. Plan Administration

The Chief Executive Officer (“CEO”) of the Company shall appoint one or more
employees of the Company as Administrator of the plan. The Administrator shall
interpret and administer the plan and for that purpose may make, amend or revoke
rules and regulations at any time. The Administrator shall have absolute
discretion to carry out responsibilities established under this plan.

2. Eligibility; Deferral Elections

2.1 A Nonemployee Director may elect as provided below to defer all or a
specified part of the Directors’ Fees payable to the Director. An election shall
be in writing on a form prescribed by the Administrator and shall specify the
time and manner of payment of the deferred amounts in accordance with other
provisions of this plan.

2.2 An election to defer Directors’ Fees received by the Administrator on or
before December 31 of any year shall be effective for fees payable for the
Director’s services to be performed in the succeeding calendar year. A new fee
deferral election must be made for each calendar year.

2.3 In the first year in which a Director becomes eligible to participate in the
Plan, the newly eligible Director may make an election to defer Directors’ Fees
payable to him



--------------------------------------------------------------------------------

or her for services to be performed subsequent to the election by submitting the
election to the Administrator within 30 days after the date the Director first
becomes eligible. The election shall be effective as of the date of the regular
or special Board meeting on or next after the date the election is made.

2.4 The Company may withhold from any deferral, or from nondeferred fees payable
at the same time, any amounts required by applicable law and regulations.

3. Deferred Fee Accounts

3.1 The Company shall deduct from Directors’ Fees and credit to a Directors’ Fee
Deferral Account (the “Account”) each Directors’ Fee amount deferred under this
plan. The Account shall be credited as of the day the deferred Directors’ Fee
would otherwise have been paid to the Director. Deferred amounts earned and
vested as of December 31, 2004 shall be maintained as a separate Pre-2005
Subaccount within the Account and adjusted for investment performance under 3.2
in order to measure the amounts not subject to the restrictions of Section 409A.
The balance of the Account shall be a Post-2004 Subaccount.

3.2 Until full payment of an Account balance has been made to the Director or
beneficiaries entitled to the amount identified by the Account (the
“Participant”), the Company shall credit or debit the Account, as the case may
be, for investment performance as follows:

(a) The investment result shall be determined by the Performance Option(s)
selected by the Participant. A Participant may select more than one Performance
Option in accordance with procedures designated by the Administrator.

(b) Participants may select Performance Options under Section 3.2(c), and,
except for selections made with respect to the Phantom Stock Fund, may change an
existing selection, on any business day and in a manner prescribed by the
Administrator, such change to be effective on the next business day. Except for
selections made with respect to the Phantom Stock Fund, a change in a
Participant’s selection of one or more Performance Options shall apply only to
the existing amounts in the Participant’s Account, only to future deferral
amounts, or to both, as selected by the Participant. Changes by a Participant
with respect to the Phantom Stock Fund Performance Option (other than changes
relating to the settlement of Phantom Stock Units, as defined below, in shares
of Company Common Stock) shall be governed by Section 4.4.

(c) The Performance Options shall be as follows:

 

2



--------------------------------------------------------------------------------

(i) The commercial prime lending rate of the Bank of America or its successor,
plus 2 percentage points, as in effect from time to time (“Prime Rate plus 2
Percent”).

(ii) The Phantom Stock Fund (as described in Part 4).

(iii) Other Performance Options shall be those listed in Appendix A and shall be
the same as for the Executive Deferred Compensation Plan. The CEO shall have
authority to add new Performance Options to the list in Appendix A and to remove
Performance Options from the list, subject to Section 7.2(b).

(d) When the Prime Rate plus 2 Percent Performance Option has been selected,
Accounts shall be revalued daily based on the current rate in effect.

(e) When the Phantom Stock Fund Performance Option has been selected, Accounts
shall be credited, debited and revalued as provided in Section 4.2.

(f) When any of the Performance Options listed in Appendix A has been selected,
amounts deferred shall be credited as equivalent shares at the closing price on
the day of the deferral. All equivalent shares shall be revalued up or down
daily to the closing price.

(g) Upon a change of selection from a Performance Option listed in Appendix A,
the Account shall be credited or debited, as the case may be, based on the value
of the equivalent shares at the closing price on the business day preceding the
day on which the change takes effect.

3.3 Each Participant’s Account shall be maintained on the books of the Company
until full payment has been made to the Participant entitled to the amount
identified by the Account. No assets shall be set aside or earmarked to fund the
Account, which shall be purely a bookkeeping device.

4. Phantom Stock Fund

4.1 (a) “Phantom Stock Fund” refers to a Performance Option tied to the
performance of the Company’s Common Stock, as described more specifically in
this Part 4.

(b) “Current Director” refers to a Director who is currently serving on the
Company’s Board or has served on the Company’s Board or been a Company employee
or officer in the previous six months. “Former Director” refers to a Director
who has not served on the Company’s Board or been a Company employee or officer
in the previous six months.

(c) Provisions of this Part 4 contain special rules applicable to the Phantom
Stock Fund. However, unless otherwise expressly provided, the Phantom Stock Fund
is subject to all of the plan provisions applicable to other Performance
Options.

 

3



--------------------------------------------------------------------------------

  4.2 (a) (i) The part of a Participant’s Account that is allocated to the
Phantom Stock Fund, if any, shall be credited or debited, as the case may be, as
if it were 100% invested in Common Stock of the Company. Each amount credited to
the Phantom Stock Fund shall be credited in units (“Phantom Stock Units”), which
Phantom Stock Units shall be calculated by dividing the amount credited to the
Phantom Stock Fund by the closing price of the Company’s Common Stock on the New
York Stock Exchange on the date of crediting. Fractional Phantom Stock Units
shall be credited to three decimal points.

(ii) Phantom Stock Units in a Participant’s Account shall be revalued up or down
daily to the closing price of the Company’s Common Stock on the New York Stock
Exchange.

(iii) If a Former Director (or a beneficiary entitled to the amount identified
by such Former Director’s Account) changes a Performance Option selection such
that existing amounts in the Former Director’s Account are debited from the
Phantom Stock Fund, the Account shall be adjusted based on the value of Phantom
Stock Units on the last business day prior to the date of debiting, as
determined by the closing price of the Company’s Common Stock on the New York
Stock Exchange on such date. Fractional Phantom Stock Units shall be debited to
three decimal points.

(b) To the extent cash dividends are paid on the Company’s Common Stock, a
Participant’s Account shall be credited with phantom dividends, which shall
equal the per-share dividend paid on the Company’s Common Stock multiplied by
the number of Phantom Stock Units in a Participant’s Account on the record date
for the dividend. Phantom dividends shall be credited to an Account in the form
of additional Phantom Stock Units (calculated in the manner described in
Section 4.2(a)).

(c) In the event of any change in the Company’s Common Stock by reason of a
recapitalization, reclassification, stock split, reverse stock split,
combination of shares or similar transaction, the number of Phantom Stock Units
held by a Participant under the plan shall be proportionately adjusted.

4.3 No voting or other rights of any kind associated with ownership of the
Company’s Common Stock shall inure to a Participant by virtue of the allocation
of all or any part of an Account to the Phantom Stock Fund.

4.4 (a) A Director may not under any circumstances select the Phantom Stock Fund
Performance Option to apply to future deferral amounts.

 

4



--------------------------------------------------------------------------------

(b) One time each calendar year, on a date set by the Administrator, a
Participant who is currently serving on the Company’s Board or as a Company
employee or officer may change his or her Performance Option selection
applicable to the existing amounts in his or her Account to provide for all or a
part of such existing amounts to be credited to the Phantom Stock Fund. A
Current Director may not under any circumstances change his or her Performance
Option selection with respect to the existing amounts in his or her Account to
provide for any part of such existing amounts to be debited from the Phantom
Stock Fund.

(c) On any business day, a Former Director (or a beneficiary entitled to the
amount identified by such Former Director’s Account) may, in a manner prescribed
by the Administrator, change a Phantom Stock Fund Performance Option selection
such that existing amounts in the Former Director’s Account are debited from the
Phantom Stock Fund. Such a change will be effective on the next business day.
Neither a Former Director nor a beneficiary entitled to the amount identified by
such Former Director’s Account may under any circumstances change a Phantom
Stock Fund Performance Option selection to provide for any existing amounts in
the Former Director’s Account to be credited to the Phantom Stock Fund.

4.5 Subject only to Section 6.1, cash payments or withdrawals with respect to
the Phantom Stock Units in a Current Director’s Account may not be made or
commence under any circumstances (and regardless of the manner of payment
selected under Sections 5.2 and 5.3) until the Director becomes a Former
Director.

5. Time and Manner of Payment

5.1 Subject to Sections 5.4, 5.5, 6.1 and 7.3, the Account shall be paid or
payment commenced after one of the following dates as selected under
Section 5.3(a):

(a) The date the Director has a separation from service with the Company under
5.7, provided, however, that, subject only to Section 6.1, no cash payments
shall be payable with respect to Phantom Stock Units until the date that is two
days after the date on which the Director becomes a Former Director; or

(b) The date that is from 1 to 20 whole years (as elected by the Director) after
the Director’s separation from service in Section 5.1(a).

5.2 The manner of payment of the Account shall be in one or a combination of the
following, as selected under Section 5.3(b):

(a)(i) In the case of payments with respect to Performance Options other than
the Phantom Stock Fund, in a single lump sum as soon as practicable after the
next December 31 following the date described in Section 5.1(a) or 5.1(b),
whichever applies (subject to Sections 5.4, 5.5, 6.1 and 7.3); or

 

5



--------------------------------------------------------------------------------

(ii) In the case of cash payments with respect to Phantom Stock Units, in a
single lump sum as soon as practicable after the next December 31 following the
date described in Section 5.1(a) or 5.1(b), whichever applies, provided,
however, that no payment with respect to Phantom Stock Units shall be made
before the date that is two days after the date on which the Director becomes a
Former Director (subject only to Section 6.1); or

(iii) In the case of shares of the Company’s Common Stock paid on account of the
value of Phantom Stock Units (excluding fractional Phantom Stock Units), in a
single lump sum of shares of Company Common Stock within a period of time set by
the Administrator and measured from the end date of the Director’s service on
the Company’s Board (which period shall not exceed 30 days), provided, however,
that payments with respect to any fractional Phantom Stock Units in a Current
Director’s Account shall be governed by Sections 4.5, 5.1 and 5.2(a)(ii).

(b) In 2 to 20 substantially equal annual installments (as elected by the
Director), subject to the following. If a Director postpones commencement of
payment by selecting a date under Section 5.1(b), the number of years of
postponement elected under Section 5.1(b) plus the number of installments
elected under this Section 5.2(b) shall not total more than 20. The size of
installments shall be fixed so as to be substantially equal based on an assumed
return on the Performance Options in the Account over the payment period. The
Administrator shall select the assumed rate, which may be changed each year to
reflect actual experience and variations in expected future investment returns.

(i) Installment payments with respect to Performance Options other than the
Phantom Stock Fund shall be payable as soon as practicable after each
December 31, commencing with the December 31 following the date described in
Section 5.1(a) or 5.1(b), whichever applies (subject to Sections 5.4, 5.5, 6.1
and 7.3).

(ii) Installment payments with respect to Phantom Stock Units shall be payable
as soon as practicable after each December 31, commencing with the December 31
following the date described in Section 5.1(a) or 5.1(b), whichever applies,
provided, however, that no initial installment payment with respect to Phantom
Stock Units shall be made before the date that is two days after the date on
which the Director becomes a Former Director (subject only to Section 6.1).

5.3 The time and manner of payment under Sections 5.1 and 5.2 shall be selected
by the Director as follows:

(a) The selection of payment time under Section 5.1 shall be made in writing on
a form prescribed by the Administrator. Subject to 5.4, the selection may be
changed by a subsequent selection, which shall be effective if delivered to

 

6



--------------------------------------------------------------------------------

the Administrator at least 12 months prior to the Director’s separation from
service with the Company. If the Director’s separation from service occurs prior
to 12 months after a changed selection is delivered, the prior selection shall
apply.

(b) The selection of the manner of payment under Section 5.2 shall be made in
writing on a form prescribed by the Administrator. Subject to 5.4, the selection
may be changed by a subsequent selection, provided payment under the prior
selection had not already commenced. The changed selection shall be effective if
delivered to the Administrator at least 12 months prior to the date in
Section 5.1(a), 5.1(b) or 5.2(a)(iii), whichever applies to the Director. Until
the changed selection becomes effective, the prior selection shall remain in
effect.

5.4 If the selection of payment time under 5.3(a) or of manner of payment under
5.3(b) is changed after the later of the due date for the election to defer such
amounts or December 31, 2006, the payment time shall be at least five years
later than the payment time previously in effect and the change shall not
accelerate the time of payment. The preceding sentence shall not apply to a
Pre-2005 Subaccount. A Director with Subaccounts may limit the change in
selection of payment time or manner of payment to the Pre-2005 Subaccount or may
select different changes with respect to the two Subaccounts.

5.5 A Director or surviving spouse may withdraw the Director’s entire Pre-2005
Subaccount at any time before it otherwise would be payable (except for cash
withdrawals of amounts in the Director’s Account that are allocated to the
Phantom Stock Fund, which withdrawals shall be governed by Section 4.5). The
amount paid on such a withdrawal shall be discounted ten percent from the stated
balance of the Pre-2005 Subaccount. The ten percent discount shall be forfeited
as a penalty for early withdrawal.

5.6 If a Director’s service on the Company’s Board ends involuntarily (by
removal of the Director or by expiration of the Director’s term without
reappointment) within 24 months after a Change in Control as defined in
Section 10.1, the Director’s Pre-2005 Subaccount, except for amounts that are
allocated to the Phantom Stock Fund, shall be paid in one lump sum within
30 days after the Director’s service on the Company’s Board ends, regardless of
the otherwise applicable election. Upon a change in Control as defined in
Section 10.2, a Director’s Post-2004 Subaccount, except for amounts that are
allocated to the Phantom Stock Fund, shall be paid in one lump sum within 90
days after the Change in Control is consummated, regardless of the otherwise
applicable election. Payment of amounts in a Director’s Account that are
allocated to the Phantom Stock Fund shall be governed by Sections 4.5,
5.2(a)(ii) and 5.2(a)(iii).

5.7 Separation from service shall occur when the Director’s service on the
Company’s Board ends if there is a good faith and complete termination of the
contractual relationship between the Director and the Company or any entity that
is a member, with the Company, of a controlled group of corporations or commonly
controlled trades or businesses, as defined in Sections 414(b) and (c) of the
Code (an “Affiliate”).

5.8 If the Director is a Specified Employee and the Company or any Affiliate has
publicly traded stock, the Director’s Account shall not be paid to the Director
upon a

 

7



--------------------------------------------------------------------------------

separation from service until six months following the separation date. All
amounts due during such six months shall be paid as soon as practicable after
the six months has expired. The preceding two sentences shall not apply to a
Pre-2005 Subaccount. “Specified Employee” means a “key employee” as defined in
Section 416(i) of the Code, determined without regard to Section 416(i)(5). The
definition of key employee shall be applied by identifying the highest paid 50
employees of the Company and Affiliates during the preceding calendar year.

5.9 The Company may withhold from payments to a Director any income tax or other
amounts as required by law.

6. Death

6.1 A Director’s Account shall be payable under Section 6.3 on the Director’s
death regardless of the provisions of Part 5 or Section 4.5.

6.2 On death of a Director the Account shall be paid in the following order of
priority:

(a) To the surviving beneficiaries designated by the Director in writing to the
Administrator on a form prescribed by the Administrator for that purpose, or if
none then

(b) To the Director’s surviving spouse, or if none then

(c) To the Director’s surviving children in equal shares, or if none then

(d) To the Director’s estate.

6.3 The manner of payment under Section 6.1 shall be as follows:

(a) If the beneficiary is the surviving spouse and the Director elected
installments but died before starting to receive payments, the spouse’s payments
shall begin as soon as practicable after the following December 31 and the
period selected under Section 5.2(b) for the Director’s payments shall govern.
If the Director had already started receiving installments, the surviving spouse
shall receive the installments for the remainder of the term selected by the
Director.

(b) If the beneficiary is the surviving spouse and the Director did not elect
installments, or if the beneficiary is not the surviving spouse, a lump sum
shall be paid as soon as practicable to the beneficiary.

6.4 On death of a surviving spouse receiving installments under Section 6.3(a),
the Account shall be paid in a single sum to the spouse’s estate as soon as
practicable after death.

 

8



--------------------------------------------------------------------------------

7. Termination; Amendment

7.1 The Board may terminate this plan effective the first day of any calendar
year after notice to the Directors. On termination, amounts in an Account shall
remain to the credit of the Account, shall continue to be adjusted and shall be
paid in accordance with Parts 4, 5, 6 or 7, as applicable.

7.2 The plan may be amended at any time by any of the following methods:

(a) The Board may adopt any amendment to the plan.

(b) The CEO may amend this plan to make any change that does not result in a
material increase in the Company’s costs.

(c) The CEO may amend this plan to make technical, editorial or operational
changes on advice of counsel to comply with applicable law or to simplify or
clarify the plan. The CEO may delegate this amendment authority.

7.3 If the Internal Revenue Service rules that any amounts deferred under this
plan will be subject to current income tax, all amounts to which the ruling is
applicable shall be paid within 30 days to all Participants with Accounts
(except for amounts allocated to the Phantom Stock Fund, which payment of such
amounts shall be governed by Sections 4.5, 5.2(a)(ii) and 5.2(a)(iii)).

8. Claims Procedure

8.1 Any Participant claiming a benefit, requesting an interpretation or ruling
under the plan, or requesting information under the plan shall present the
request in writing to the Administrator, who shall respond in writing as soon as
practicable.

8.2 If the claim or request is denied, the written notice of denial shall state
the following:

(a) The reasons for denial, with specific reference to the plan provisions on
which the denial is based.

(b) A description of any additional material or information required and an
explanation of why it is necessary.

(c) An explanation of the plan’s review procedure.

8.3 The initial notice of denial shall normally be given within 90 days after
receipt of the claim. If special circumstances require an extension of time, the
claimant shall be so notified and the time limit shall be 180 days.

8.4 Any person whose claim or request is denied or who has not received a
response within 30 days may request review by notice in writing to the
Administrator. The original decision shall be reviewed by the Administrator
which may, but shall not be required to, grant the claimant a hearing. On
review, whether or not there is a hearing, the claimant may have representation,
examine pertinent documents and submit issues and comments in writing.

 

9



--------------------------------------------------------------------------------

8.5 The decision on review shall ordinarily be made within 60 days. If an
extension of time is required for a hearing or other special circumstances, the
claimant shall be so notified and the time limit shall be 120 days. The decision
shall be in writing and shall state the reasons and the relevant plan
provisions. All decisions on review shall be final and bind all parties
concerned.

9. General Provisions

9.1 The promise to pay amounts deferred under this plan shall be an unfunded,
unsecured obligation of the Company, except as follows. The Company maintains a
trust with a financial institution for payment of benefits under this and other
nonqualified plans. The trust is a grantor trust for tax purposes and provides
that any assets contributed to the trustee shall be used exclusively for payment
of benefits under the nonqualified plans except in the event the Company becomes
insolvent, in which case the trust fund shall be held for payment of the
Company’s obligations to its general creditors.

9.2 Any notice under this plan shall be in writing or by electronic means and
shall be received when actually delivered or, if mailed, when deposited postpaid
as first class mail. Mail should be directed to the Company at the address
stated in this plan, to a Director at the address stated in the Director’s
election, to a beneficiary entitled to benefits at the address stated in the
Director’s beneficiary designation, or to such other address as the Director or
beneficiary may specify by notice to the Administrator.

9.3 The interests of a Participant under this plan are personal and no such
interest may be assigned, seized by legal process or in any way subjected to the
claims of any creditor. The foregoing limitation prohibits, for example, any
alienation, anticipation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors of the Participant.

10. Definition of Change in Control

10.1 For purposes of payment of the Pre-2005 Subaccount, a “Change in Control”
of the Company shall be deemed to have occurred if:

(a) Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the “beneficial owner” (as
defined in Rule 13d 3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20 percent or more of the combined voting
power of the Company’s then outstanding securities;

 

10



--------------------------------------------------------------------------------

(b) During any period of two consecutive years, individuals who at the beginning
of such period constituted a majority of the Board cease for any reason to
constitute a majority thereof unless the nomination or election of such new
directors was approved by a vote of at least two thirds of the directors then
still in office who were directors at the beginning of such period;

(c) The stockholders of the Company approve a merger or consolidation of the
Company with any other company or statutory plan of exchange involving the
Company (“Merger”), other than (1) a Merger which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50 percent of the combined voting
power of the voting securities of the Company or such surviving entity
outstanding immediately after the Merger or (2) a Merger effected to implement a
recapitalization of the Company (or similar transaction) in which no “person”
(as hereinabove defined) acquires more than 20 percent of the combined voting
power of the Company’s then outstanding securities; or

(d) The stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) or disposition by the
Company of all or substantially all of the Company’s assets.

10.2 For purposes of payment of the Post-2004 Subaccount a “Change in Control”
of the Company shall be deemed to have occurred if there has been a change in
ownership of the Company under (a), a change in effective control of the Company
under (b), or a change in the ownership of a substantial portion of the
Company’s assets under (c):

(a) A change in ownership occurs on the date that any one person or more than
one person acting as a group acquires ownership of stock of the Company that,
together with stock already held by such person or group, constitutes more than
50 percent of the total fair market value or total voting power of the Company’s
stock.

(i) A change in ownership will not be deemed to occur if, before the person or
group acquires additional Company stock, the person or group acquiring Company
stock owned, or is treated as owning, more than 50 percent of the total fair
market value or total voting power of Company stock.

(ii) An increase in the ownership percentage of the person or group as a result
of a transaction in which the Company redeems its stock for cash or other
property will be treated as an acquisition by the person or group.

(iii) Ownership of stock will be determined by applying the rules in Code
section 318(a) and by treating stock underlying a vested

 

11



--------------------------------------------------------------------------------

option as owned by the individual who holds the vested option, unless the stock
to which the option applies is not substantially vested as defined in Treasury
regulation section 1.83-3(b) and (j).

(iv) Persons will be considered as acting as a group to acquire or hold Company
stock or effective control of the Company to the extent provided by applicable
regulations or other written guidance published by the Internal Revenue Service.

(b) A change in effective control of the Company shall occur, regardless whether
a change in ownership occurs under (a), on the date that an event described in
(i) or (ii) occurs, subject to (iii).

(i) A change in effective control occurs on the date that any one person or more
than one person acting as a group acquires (or has acquired during the 12-month
period that ends on the date of the most recent acquisition by such person or
group) ownership of Company stock possessing more than 35-percent of the total
voting power of the Company’s stock.

(ii) A change in effective control also occurs on the date that a majority of
the Company’s board of directors is replaced during any 12-month period by
directors whose election is not endorsed by a majority of the Company’s board
members prior to the date of election or appointment.

(iii) A change in effective control will not result from the acquisition of
additional control of the company by any person or group that, immediately
before such acquisition, owned more than 35 percent of the total voting power of
the Company’s stock.

(c) A change in ownership of a substantial portion of the Company’s assets
occurs on the date that any person or more than one person acting as a group
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group) Company assets with a total
gross fair market value equal to 40 percent or more of the total gross fair
market value of all of the Company’s assets immediately prior to the acquisition
(or series of acquisitions).

 

12



--------------------------------------------------------------------------------

(i) Gross fair market value for this purpose means the value of the Company’s
assets or the value of the assets being disposed of, without regard to any
liabilities associated with such assets.

(ii) No Change in Control occurs solely because the Company transfers assets to
an entity controlled by the Company’s shareholders immediately after the
transfer.

(iii) No change in ownership of the Company’s assets is deemed to occur solely
by reason of a transfer of the Company’s assets to any of the following:

(A) A shareholder of the Company (immediately before the asset transfer) in
exchange for the Company’s stock.

(B) An entity, half or more of whose total value or voting power is owned by he
Company (directly or indirectly).

(C) A person or group that owns (directly or indirectly) 50 percent or more of
the value or voting power of all of the Company’s outstanding shares.

(D) An entity, half or more of whose total value or voting power is owned
(directly or indirectly) by a person who owns 50 percent or more of the value or
voting power of the Company’s outstanding shares.

11. Effective Date

This 2005 Restatement shall be effective January 1, 2005. Except as specifically
provided in this 2005 Restatement for Pre-2005 Subaccounts, its provisions shall
apply to all amounts held under the plan. Procedures for changes from provisions
of the plan as in effect before this 2005 Restatement shall be implemented
according to a schedule established by the Administrator.

 

PRECISION CASTPARTS CORP.

By:  

/s/ W.D. Larsson

 

Name:   William D. Larsson Title:  

Senior Vice President and Chief

Financial Officer

 

Date signed:  

12/18/06

 

13



--------------------------------------------------------------------------------

APPENDIX A

LIST OF PERFORMANCE OPTIONS

In addition to the Prime Rate plus 2 Percent and Phantom Stock Fund Performance
Options, the following Performance Options shall be available:

(a) Fidelity Aggressive Growth Fund

(b) Fidelity Growth Company Fund

(c) Fidelity Equity-Income Fund

(d) Fidelity Contrafund

(e) MSDW Small Company Growth Fund B

(f) Fidelity Low-Priced Stock Fund

(g) U.S. Equity Indexed Commingled Pool

(h) Fidelity Diversified International Fund

(i) Fidelity Intermediate Government Income Fund

 

14